 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   RONALD BRENNAN JR.,

 9                             Plaintiff,                Case No. C17-1928-JCC-MLP

10          v.                                           ORDER DENYING PLAINTIFF’S
                                                         MOTION TO FILE OVER-LENGTH
11   ANTHONY ASTON, et al.,                              RESPONSE BRIEF

12                             Defendants.

13

14          This is a 42 U.S.C. § 1983 prisoner civil rights action. Defendant Hatchell and

15   Defendants Machyo and Chavez have filed separate motions for summary judgment, which are

16   noted for March 22, 2019. Dkts. 192 (Hatchell Mot.), 193 (Machyo and Chavez Mot.). The

17   motions are eight and 18 pages long, respectively. The defendants argue that plaintiff’s claims

18   against them must be dismissed because he does not allege they caused him a physical injury, as

19   required by the Prison Litigation Reform Act, and they are entitled to qualified immunity.

20          Currently before the Court is plaintiff’s “Motion for Over Length Response to Defendant

21   Motion for Summary Judgment.” Dkt. 211. Plaintiff attaches a 10-page index and exhibit list,

22   and a 154-page response to the motions for summary judgment. Dkts. 211-1, 211-2.

23


     ORDER DENYING PLAINTIFF’S
     MOTION TO FILE OVER-LENGTH
     RESPONSE BRIEF - 1
 1              The Court DENIES plaintiff’s motion. Dkt. 211. Plaintiff’s proposed brief addresses all

 2   of plaintiff’s claims against the 26 defendants named in this action and is not limited to the

 3   discrete arguments raised by the three defendants who have moved for summary judgment.

 4   Instead of addressing issues that are not relevant to the pending motions for summary judgment,

 5   any response briefs should be tailored to the specific arguments defendants raise in their motions.

 6   In addition, plaintiff’s motion does not comply with the requirements of Local Rule LCR 7(f). 1

 7              To allow plaintiff additional time to file appropriate response briefs, the Clerk shall RE-

 8   NOTE the motions for summary judgment, Dkts. 192, 193, for April 5, 2019. Plaintiff shall file

 9   any response briefs by April 1, 2019, and defendants may file reply briefs by the noting date.

10              The Clerk is directed to send copies of this order to the parties and to the Honorable John

11   C. Coughenour.

12              Dated this 14th day of March, 2019.


                                                                        A
13

14                                                                      MICHELLE L. PETERSON
                                                                        United States Magistrate Judge
15

16

17   1
         Local Rule LCR 7(f) states:

18              Motions seeking approval to file an over-length motion or brief are disfavored but may be filed
                subject to the following:
19
                (1) The motion shall be filed at least three judicial days before the underlying motion or brief is
                due, and shall be noted for consideration for the day on which it is filed, pursuant to CR 7(d)(1).
20
                (2) The motion shall be no more than two pages in length and shall request a specific number of
21              additional pages.

22              (3) No opposition to the motion shall be filed unless requested by the court.

                (4) If the court grants leave to file an over-length motion, the brief in opposition will automatically
23              be allowed an equal number of additional pages. In all cases, the reply brief shall not exceed one-
                half the total length of the brief filed in opposition.

     ORDER DENYING PLAINTIFF’S
     MOTION TO FILE OVER-LENGTH
     RESPONSE BRIEF - 2
